                Case 8:18-cr-00159-JVS Document 37 Filed 07/01/20 Page 1 of 6 Page ID #:327

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 18-159JVS

 Defendant           Gregory Roberts                                         Social Security No. 6         4   3     3
 akas:   Tony Stark                                                          (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           06     29      2020

  COUNSEL                                                                Kelley Munoz, DFPD
                                                                             (Name of Counsel)

    PLEA             x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Bank Robbery, in violation of 18 USC Section 2113(a) as charged in Count 1 of the Indictment

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 24 MONTHS on the Single-Count Indictment


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Defendant shall pay restitution in the total amount of $5,987.35 pursuant to 18 U.S.C. §3663A to victims as set
forth in a separate victim list prepared by the probation office which this Court adopts and which reflects the
Court's determination of the amount of restitution due to each victim. The victim list, which shall be forwarded
to the fiscal section of the clerk's office shall remain confidential to protect the privacy interests of the victims.

Restitution shall be paid in full immediately. The Court finds from a consideration of the record that the
defendant's economic circumstances allow for a full and immediate payment of restitution.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he
is unable to pay and is not likely to become able to pay any fine in addition to restitution.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide
all necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years
under the following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
            Services Office and General Order 20-04, excluding Condition 14 in Section I of that Order.
CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 6
                Case 8:18-cr-00159-JVS Document 37 Filed 07/01/20 Page 2 of 6 Page ID #:328

 USA vs.       Gregory Bauer Roberts                               Docket No.:   SACR 18-159JVS



         2.    During the period of community supervision, the defendant shall pay the special assessment and
               restitution in accordance with this judgment's orders pertaining to such payment.

         3.    The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
               submit to one drug test within 15 days of release from custody and at least two periodic drug tests
               thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         5.    The defendant shall refrain from the use of alcohol and shall submit to breathalyzer testing, not to
               exceed eight (8) tests per month, to determine if the defendant has consumed alcohol.

         6.    The defendant shall participate in an outpatient substance abuse treatment and counseling program that
               includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant
               shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
               period of supervision.

         7.    The defendant shall participate in mental health treatment, which may include evaluation and
               counseling, until discharged from the program by the treatment provider, with the approval of the
               Probation Officer.

         8.    As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
               treatment to the aftercare contractors during the period of community supervision. The defendant shall
               provide payment and proof of payment as directed by the Probation Officer. If the defendant has no
               ability to pay, no payment shall be required.

         9.    The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
               judgments and any other financial gains to the Court-ordered financial obligation.
         10.   If the probation officer believes there is a Third Party risk, they may apply to the Court for leave to
               notify the third party of the risk.

The Court authorizes the United States Probation & Pretrial Services Office to disclose the Presentence Report
to the substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
and/or alcohol dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
without the consent of the sentencing judge.

The Court further authorizes the United States Probation & Pretrial Services Office to disclose the Presentence
Report, and/or any previous mental health evaluations or reports, to the treatment provider. The treatment provider
may provide information (excluding the Presentence Report) to State or local social service agencies (such as the
State of California, Department of Social Service), for the purpose of the client's rehabilitation

The Court recommends that if eligible the defendant be allowed to participate in the RDAP 500 Hour Drug
Treatment Program. Additionally, the Court recommends the defendant be housed at FCI Buttner.


CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 6
                Case 8:18-cr-00159-JVS Document 37 Filed 07/01/20 Page 3 of 6 Page ID #:329

 USA vs.     Gregory Bauer Roberts                                           Docket No.:       SACR 18-159JVS

Defendant is advised of his appeal rights.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            July 1, 2020
            Date                                                  U. S. District Judge James V Selna

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court



            7/1/2020                                        By    Lisa Bredahl
            Filed Date                                            Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
                Case 8:18-cr-00159-JVS Document 37 Filed 07/01/20 Page 4 of 6 Page ID #:330

 USA vs.     Gregory Bauer Roberts                                             Docket No.:    SACR 18-159JVS



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or          9.    The defendant must not knowingly associate with any persons
       local crime;                                                            engaged in criminal activity and must not knowingly associate
 2.    The defendant must report to the probation office in the                with any person convicted of a felony unless granted permission
       federal judicial district of residence within 72 hours of               to do so by the probation officer. This condition will not apply to
       imposition of a sentence of probation or release from                   intimate family members, unless the court has completed an
       imprisonment, unless otherwise directed by the probation                individualized review and has determined that the restriction is
       officer;                                                                necessary for protection of the community or rehabilitation;
 3.    The defendant must report to the probation office as              10.   The defendant must refrain from excessive use of alcohol and
       instructed by the court or probation officer;                           must not purchase, possess, use, distribute, or administer any
 4.    The defendant must not knowingly leave the judicial district            narcotic or other controlled substance, or any paraphernalia
       without first receiving the permission of the court or                  related to such substances, except as prescribed by a physician;
       probation officer;                                                11.   The defendant must notify the probation officer within 72 hours
 5.    The defendant must answer truthfully the inquiries of the               of being arrested or questioned by a law enforcement officer;
       probation officer, unless legitimately asserting his or her       12.   For felony cases, the defendant must not possess a firearm,
       Fifth Amendment right against self-incrimination as to new              ammunition, destructive device, or any other dangerous weapon;
       criminal conduct;                                                 13.   The defendant must not act or enter into any agreement with a law
 6.    The defendant must reside at a location approved by the                 enforcement agency to act as an informant or source without the
       probation officer and must notify the probation officer at              permission of the court;
       least 10 days before any anticipated change or within 72          14.   As directed by the probation officer, the defendant must notify
       hours of an unanticipated change in residence or persons                specific persons and organizations of specific risks posed by the
       living in defendant’s residence;                                        defendant to those persons and organizations and must permit the
 7.    The defendant must permit the probation officer to contact              probation officer to confirm the defendant’s compliance with such
       him or her at any time at home or elsewhere and must permit             requirement and to make such notifications;
       confiscation of any contraband prohibited by law or the terms     15.   The defendant must follow the instructions of the probation
       of supervision and observed in plain view by the probation              officer to implement the orders of the court, afford adequate
       officer;                                                                deterrence from criminal conduct, protect the public from further
 8.    The defendant must work at a lawful occupation unless                   crimes of the defendant; and provide the defendant with needed
       excused by the probation officer for schooling, training, or            educational or vocational training, medical care, or other
       other acceptable reasons and must notify the probation                  correctional treatment in the most effective manner.
       officer at least ten days before any change in employment or
       within 72 hours of an unanticipated change;




CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 4 of 6
                Case 8:18-cr-00159-JVS Document 37 Filed 07/01/20 Page 5 of 6 Page ID #:331
             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.




         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 5 of 6
                Case 8:18-cr-00159-JVS Document 37 Filed 07/01/20 Page 6 of 6 Page ID #:332
 USA vs.     Gregory Bauer Roberts                                               Docket No.:      SACR 18-159JVS




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
